Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 sets forth new matter to the extent that L1 represents the axial dimension of the external flanged hub. Fig. 1 of the instant application sets forth that L1 represents an axial width of substantially the entire hub group or the internal flanged hub; not the width of the external flanged hub. The amendments to claim 1 in combination with the specification render the external flanged hub to be 11. Therefore, the amendment that now sets forth that the axial width of 11 corresponds in the recited manner to the bearing is new matter
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite because “the inside diameter D3” lacks antecedent basis in the claims. The claim will be examined as if it depends from claim 2. 
Claim 5 is indefinite because “the internal flanged hub” lacks antecedent basis in the claims. The claim will be examined as if it depends from claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080304785 to Stephan et al. (“Stephan”). 
Regarding claim 1, Stephan discloses a modular hub-wheel bearing group comprises: an external flanged hub 30’ configured for assembling the group to an upright of a vehicle and externally 39’ wherein such surface is capable of being gripped to aid in the assembly of the hub), and internally provided with a mounting seat (defined by the inner diameter of 30’) comprising a cylindrical inner surface of the external flanged hub (e.g. surface with the smallest inner diameter wherein such increases in a radially inward direction); and a bearing provided with an outer ring 24’, two inner rings 22’ and two rows of rolling bodies 26’ interposed between the outer ring and the two inner rings (as evident from Fig. 3); wherein the bearing is mounted in the mounting seat independently of the outer flange external flanged hub (as evident from Fig. 3) and has a cylindrical outer surface of the bearing arranged in contact with the cylindrical inner surface of the external flanged hub (as evident from Fig. 3) and having an outside diameter D2, and the assembly surface has an outside diameter of D1 wherein Fig. 3 provides for a tapered outer diameter of 24’ with the taper reaching an outer diameter substantially equal to the outer diameter of the assembly surface (see the annotated version of Fig. 3 below) but does not explicitly disclose such in the specification or the figures are drawn to scale. However, in view of the drawings, such would reasonably suggest to one of ordinary skill in the art to achieve a dimensional relationship between D1 and D2 such as that set forth in the claim with the motivation of providing a sufficient thickness of the mounting seat with sufficient thickness of the outer ring while providing an interference fit between the two therein aiding in the assembly process and prolonging the life of the hub. Examiner notes scaled measurements of D1 and D2 indeed fit within the equation set forth in the claim but obviously the drawing per se cannot be relied upon to anticipate but can be relied upon for what it suggests to one of ordinary skill in the art. See MPEP 2125.

    PNG
    media_image1.png
    458
    450
    media_image1.png
    Greyscale

Regarding claim 4, Stephan discloses the bearing group of claim 1 wherein the assembly surface of the external flanged hub has a cylindrical outer surface of the external flanged hub, wherein the outside diameter D1 is the outside diameter of the cylindrical outer surface of the external flanged hub (as evident from the discussion above for claim 1).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/               Primary Examiner, Art Unit 3617